            Case 1:20-cv-00214-N/A Document 2            Filed 09/17/20    Page 1 of 19



                 UNITED STATES COURT OF INTERNATIONAL TRADE


__________________________________________
                                      :
NIGHT & DAY FURNITURE LLC,            :
                                      :
                Plaintiff,            :
                                      :                   Court No. 20-00214
                v.                    :
                                      :
UNITED STATES OF AMERICA;             :
OFFICE OF THE UNITED STATES TRADE     :
REPRESENTATIVE; ROBERT E. LIGHTHIZER, :
U.S. TRADE REPRESENTATIVE; U.S.       :
CUSTOMS & BORDER PROTECTION;          :
MARK A. MORGAN,                       :
U.S. CUSTOMS & BORDER PROTECTION      :
ACTING COMMISSIONER,                  :
                                      :
                Defendants.           :
                                      :

                                          COMPLAINT

Plaintiff, by its undersigned counsel, allege the following:

       1.       This action concerns the unlawful imposition of duties on products covered under

"List 3" imported from the People's Republic of China pursuant to Section 301 of the Trade Act

of 1974, 19 U.S.C. § 2411 ("Trade Act"). The United States Trade Representative ("USTR")

conducted an investigation into China’s unfair intellectual property policies and practices pursuant

to Section 301 of the Trade Act. Section 304 of the Trade Act (19 U.S.C. § 2414) requires the

USTR to determine what action to take, if any, within 12 months after initiation of the

investigation. Accordingly, within the 12 months following initiation of the investigation, USTR

determined to impose tariffs on goods from China pursuant to Section 301(b) of the Trade Act in

two groupings, commonly referred to as “List 1” and “List 2.”




                                                                                                  1
             Case 1:20-cv-00214-N/A Document 2             Filed 09/17/20      Page 2 of 19



        2.       USTR also implemented further rounds of tariffs on products, commonly referred

to as "List 3" and "List 4". List 3, in particular, was not implemented in the 12-month timeframe

after initiation of the investigation into China's unfair intellectual property policies and practices.

The decision to implement tariffs beyond "List 1" and "List 2" was not authorized by the Trade

Act.

        3.       Furthermore, the USTR's arbitrary actions also violated the Administrative

Procedure Act ("APA"), as USTR (1) did not provide sufficient opportunity for comment; (2) did

not consider relevant factors when making its decision; and (3) did not connect the record facts to

the choices it made.

        4.       The Court should set aside Defendants’ actions as ultra vires and otherwise

contrary to law, as well as order Defendants to refund (with interest) any duties paid by Plaintiff

pursuant to List 3.

                                          JURISDICTION

        5.       The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of the

United States providing for . . . tariffs, duties, fees, or other taxes on the importation of merchandise

for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                              PARTIES

        6.       Night & Day Furniture LLC is an importer of various products from China. Among

the tariff classifications applicable to its products that appear on List 3 are: 9404.10.00,

9404.21.00, and 9404.29.10.




                                                                                                       2
            Case 1:20-cv-00214-N/A Document 2            Filed 09/17/20    Page 3 of 19



       7.       Defendant United States of America received the disputed tariffs and is the

statutory defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).

       8.       USTR is an executive agency of the United States charged with investigating a

foreign country’s trade practices under Section 301 of the Trade Act and implementing

“appropriate” responses, subject to the direction of the President. USTR conducted the Section

301 investigation at issue and made numerous decisions regarding List 3 and List 4.

       9.       Ambassador Robert Lighthizer currently holds the position of USTR and serves as

the director of the Office of the USTR. In these capacities, he made numerous decisions

regarding List 3 and List 4.

       10.      Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

duties on imports. CBP collected payments made by Plaintiff to account for the tariffs imposed

by USTR under List 3 and List 4.

       11.      Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,

he oversees CBP’s collection of duties paid by Plaintiff under List 3 and/or List 4.

                                           STANDING

       12.      Plaintiff has standing to sue because it is “adversely affected or aggrieved by

agency action" within the meaning of the APA. 5 U.S.C. § 702; 28 U.S.C. § 2631(i). Tariffs

imposed by Defendants pursuant to List 3 adversely affected and aggrieved Plaintiff because it

was required to pay and did pay these unlawful duties.

                                   TIMELINESS OF ACTION

       13.      A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within two

years after the cause of action first accrues.” 28 U.S.C. § 2636(i).




                                                                                                 3
             Case 1:20-cv-00214-N/A Document 2          Filed 09/17/20     Page 4 of 19



          14.    Plaintiff contests action taken by Defendants that resulted in List 3 and the

subsequent imposition of tariffs on Plaintiff.    Notice of Modification of Section 301 Action:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018). Plaintiff’s claims accrued at the earliest on

September 24, 2018, when tariffs were first levied on goods on List 3 pursuant to the USTR’s

determination published in the Federal Register on September 21, 2018. Id. Therefore, this action

is timely.

                                        RELEVANT LAW

          15.    Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or

discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on imports

from that foreign country. Id. § 2411(b), (c)(1)(B).

          16.    Section 304 of the Trade Act requires USTR to determine what action to take, if

any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),

(2)(B).

          17.    Section 307 of the Trade Act allows USTR to “modify or terminate” an action taken

pursuant to Section 301 of the Trade Act either when the “burden or restriction on United States

commerce” imposed by the investigated foreign country’s practice “increased or decreased” or

when the action “is no longer appropriate.” Id. § 2417(a)(1)(B), (C).

                                              FACTS

I.        USTR's Investigation

          18.    On August 18, 2017, USTR initiated an investigation into “whether acts, policies,

and practices of the Government of China related to technology transfer, intellectual




                                                                                                   4
         Case 1:20-cv-00214-N/A Document 2               Filed 09/17/20     Page 5 of 19



property, and innovation were actionable under [Section 301(b) of] the Trade Act.” Initiation of

Section 301 Investigation; Hearing; and Request for Public Comments: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 82 Fed. Reg.

40,213 (Aug. 24, 2017).

       19.     On March 22, 2018, USTR released a report announcing the results of its

investigation. OFFICE OF THE TRADE REPRESENTATIVE, Findings of the Investigation Into China’s

Acts, Policies, And Practices Related to Technology Transfer, Intellectual Property, and

Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018), available at

https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF.         USTR found that certain

“acts, policies, and practices of the Chinese government related to technology transfer, intellectual

property, and innovation are unreasonable or discriminatory and burden or restrict U.S.

commerce.” Id. at 17.

       20.      USTR also published a “Fact Sheet” indicating that “China’s policies result[ed] in

harm to the U.S. economy of at least $50 billion per year.”                OFFICE   OF THE   TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at https://ustr.gov/about-

us/policy-offices/press-office/fact-sheets/2018/march/section-301-fact-sheet.         USTR      also

indicated that it would issue 25% ad valorem duties “on certain products of China, with an annual

trade value commensurate with the harm caused to the U.S. economy resulting from China’s unfair

policies.” Id.; see Actions by the United States Related to the Section 301 Investigation of China’s

Laws, Policies, Practices, or Actions Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 13,099 (Mar. 27, 2018) (President Trump’s directive).




                                                                                                   5
         Case 1:20-cv-00214-N/A Document 2              Filed 09/17/20    Page 6 of 19



II.    Lists 1 & 2

       21.     Between April and August 2018 (within the 12-month statutory deadline from the

initiation of the investigation in August 2017), Defendants acted to remedy the estimated harm to

the U.S. economy caused by the investigated unfair practices, ultimately imposing duties on

imports from China covered by Lists 1 and 2.

       22.     On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it “narrow[ed] the

proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate annual

trade value of $34 billion.” Id. at 28,711.

       23.     At the same time that it finalized List 1, USTR announced that it intended to impose

a 25% ad valorem duty on a second proposed list of Chinese products in order to “maintain the

effectiveness of [the] $50 billion trade action.” Id. at 28,712. USTR announced a proposed List

2 covering 284 tariff subheadings with “an approximate annual trade value of $16 billion.” Id. at

28,711-12.

       24.     On August 16, 2018, USTR published notice of the final list of products subject to

an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose

“annual trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).




                                                                                                 6
         Case 1:20-cv-00214-N/A Document 2              Filed 09/17/20     Page 7 of 19



III.   Lists 3 & 4

       25.     After President Trump directed USTR in April 2018 to consider imposing duties

on $50 billion in Chinese products, China threatened to impose retaliatory duties on the same value

of imports from the United States. In response, President Trump “instructed the USTR to consider

whether $100 billion of additional tariffs would be appropriate under Section 301” due to “China’s

unfair retaliation.” THE WHITE HOUSE, Statement from Donald J. Trump on Additional Proposed

Section 301 Remedies (Apr. 5, 2018), available at https://www.whitehouse.gov/briefings-

statements/statement-president-donald-j-trump-additional-proposed-section-301-remedies/.

       26.     In response to China's threatened retaliatory measures, on June 18, 2018, President

Trump formally directed USTR to consider whether the United States should impose additional

duties on products from China with an estimated trade value of $200 billion—despite USTR

having not yet implemented List 1 and List 2. President Trump acknowledged that China’s

threatened retaliatory “tariffs on $50 billion worth of United States exports” motivated his

decision. THE WHITE HOUSE, Statement from the President Regarding Trade with China (June

18, 2018), available at https://www.whitehouse.gov/briefings-statements/statement-president-

regarding-trade-china-2/ (“This latest action by China clearly indicates its determination to keep

the United States at a permanent and unfair disadvantage, which is reflected in our massive $376

billion trade imbalance in goods. This is unacceptable.”).

       27.     USTR stated that it would design the newly proposed duties to address China’s

threatened retaliatory measures, rather than any of the harms identified in its Section 301

investigation. OFFICE OF THE TRADE REPRESENTATIVE, USTR Robert Lighthizer Statement on the

President’s Additional China Trade Action (June 18, 2018), available at https://ustr.gov/about-

us/policy-offices/press-office/press-releases/2018/june/ustr-robert-lighthizer-statement-0




                                                                                                 7
          Case 1:20-cv-00214-N/A Document 2               Filed 09/17/20      Page 8 of 19



(explaining that although Lists 1 and 2 “were proportionate and responsive to forced technology

transfer and intellectual property theft by the Chinese” identified in the Section 301 investigation,

the proposed duties for a third list of products were necessary to respond to the retaliatory and

“unjustified tariffs” and to "offset China's action.").

        28.     China imposed 25% ad valorem tariffs on $50 billion in U.S. goods implemented

in two stages of $34 billion and $16 billion on the same dates the United States began collecting

its own 25% tariffs under List 1 (July 6, 2018) and List 2 (August 23, 2018).

        29.     About one week later, USTR published notice of its proposal to “modify the action

in this investigation by maintaining the original $34 billion action and the proposed $16 billion

action, and by taking a further, supplemental action” in the form of “an additional 10 percent ad

valorem duty on [a list of] products [from] China with an annual trade value of approximately

$200 billion.” Request for Comments Concerning Proposed Modification of Action Pursuant to

Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR initially set a

deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a public hearing; and

August 30, 2018 for rebuttal comments. Id. at 33,608.

        30.     In its notice, USTR confirmed that it relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its

proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting that

“action at this level is appropriate in light of the level of China’s announced retaliatory action ($50

billion) and the level of Chinese goods imported into the United States ($505 billion in 2017).”




                                                                                                     8
           Case 1:20-cv-00214-N/A Document 2              Filed 09/17/20     Page 9 of 19



Id. (Because “China’s retaliatory action covers a substantial percentage of U.S. goods exported to

China ($130 billion in 2017)…the level of the U.S. supplemental action must cover a substantial

percentage of Chinese imports.”).

         31.     To underscore the fact that China’s retaliatory duties motivated its proposed action,

Ambassador Lighthizer even stated that the proposed action came “[a]s a result of China’s

retaliation and failure to change its practice.” OFFICE OF THE TRADE REPRESENTATIVE, Statement

by U.S. Trade Representative Robert Lighthizer on Section 301 Action (June 10, 2018), available

at       https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/july/statement-us-

trade-representative.

         32.     The President's public statements further indicated that the additional duties were

tied to the trade imbalance. See @realDonaldTrump, TWITTER (June 10, 2018, 9:17 PM EDT),

https://twitter.com/realDonaldTrump/status/1005982266496094209. President Trump also

expressed his frustration over China’s purported manipulation of its currency and national

monetary policy, as well as his continued displeasure over China’s retaliatory tariffs and the

trade imbalance between the two nations. See, e.g.:

     •   @realDonaldTrump, TWITTER (July 20, 2018, 8:43 AM EDT),
         https://twitter.com/realDonaldTrump/status/1020287981020729344;
     •   @realDonaldTrump, TWITTER (July 20, 2018, 8:51 AM EDT),
         https://twitter.com/realDonaldTrump/status/1020290163933630464;
     •   @realDonaldTrump, TWITTER (July 25, 2018, 7:20AM EDT),
         https://twitter.com/realDonaldTrump/status/1022079127799701504;
     •   @realDonaldTrump, TWITTER (July 25, 2018, 7:01 AM EDT),
         https://twitter.com/realDonaldTrump/status/1022074252999225344.

         33.     Within days, USTR announced it would increase the additional duty from 10% to

25% ad valorem because China “[r]egrettably . . . illegally retaliated against U.S. workers, farmers,

ranchers and businesses.” OFFICE       OF THE   TRADE REPRESENTATIVE, Statement by U.S. Trade

Representative Robert Lighthizer on Section 301 Action (Aug. 1, 2018), available at


                                                                                                       9
           Case 1:20-cv-00214-N/A Document 2           Filed 09/17/20     Page 10 of 19



https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/august/statement-us-

trade-representative.   Shortly thereafter, USTR formally proposed “raising the level of the

additional duty in the proposed supplemental action from 10 percent to 25 percent.” Extension of

Public Comment Period Concerning Proposed Modification of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also set new dates for a public

hearing over six days ending on August 27, 2018. See id.; see also OFFICE          OF THE   TRADE

REPRESENTATIVE, Public Hearings on Proposed Section 301 Tariff List (Aug. 17, 2018)

(modifying hearing schedule), available at https://ustr.gov/about-us/policy-offices/press-

office/press-releases/2018/august/public-hearings-proposed-section-301.

       34.     At the same time, USTR adjusted the deadlines for the submission of written

comments, setting September 6, 2018—less than a month later—as the new deadline for both

initial and rebuttal comments from the public. 83 Fed. Reg. at 38,761. That adjustment, a

departure from its past practices, prevented both USTR and the public from considering initial

comments at the hearing, and left insufficient time for interested parties to review and respond to

the initial comments filed by other parties. USTR also limited each hearing participant to five

minutes.     Docket No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-2018-

0026-0001.     Approximately 350 witnesses appeared at the six-day hearing, and the public

submitted over 6,000 comments. Id.

       35.     Just eleven days after receiving final comments from the public, President Trump

announced that he directed USTR “to proceed with placing additional tariffs on roughly $200

billion of imports from China.” THE WHITE HOUSE, Statement from the President (Sep. 17, 2018)

https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/. Once again,




                                                                                                 10
         Case 1:20-cv-00214-N/A Document 2               Filed 09/17/20     Page 11 of 19



the President made clear that China’s response to the $50 billion tariff action (i.e., List 1 and List

2 duties) motived his decision, and he immediately promised to proceed with “phase three” of the

plan—an additional $267 billion tariff action—“if China takes retaliatory action against our

farmers or other industries.” Id.

       36.     Following the President’s announcement, USTR published notice of the final list

of products subject to an additional duty, a list commonly known as List 3. 83 Fed. Reg. at 47,974.

USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25% on January 1,

2019. Id. USTR determined that the List 3 duties would apply to all listed products that enter the

United States from China on or after September 24, 2018. Id. USTR did not respond to any of

the over 6,000 comments that it received or any of the testimony provided by roughly 350

witnesses. Id. As legal support for its action, USTR cited for the first time Section 307(a)(1)(B)

of the Trade Act.

       37.     Based on the progress made with China in trade negotiations, the Trump

Administration announced in December 2018, and again in February 2019, it would delay the

scheduled increase in the List 3 duty rate from 10 to 25%. Notice of Modification of Section 301

Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       38.     In May 2019, when the trade negotiations ultimately fell apart, USTR announced

its intent to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1,

2019, depending on the day of export. See Notice of Modification of Section 301 Action: China's

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and




                                                                                                   11
          Case 1:20-cv-00214-N/A Document 2            Filed 09/17/20      Page 12 of 19



Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also

Implementing Modification to Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15,

2019).    The notice cited China’s decision to “retreat from specific commitments agreed to in

earlier rounds” of negotiations as the basis for the increase in the duty rate. List 3 Rate Increase

Notice, 84 Fed. Reg. at 20,459. Unlike with past imposition of new tariffs, USTR did not seek

public comment but rather simply announced that the increase would occur. Id.

         39.   The duties imposed on products covered by List 3 remain in effect as of the date of

this Complaint, with the exception of a limited number of products for which USTR granted

exclusions from the duties. See, e.g., Notice of Product Exclusion Extensions: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 85

Fed. Reg. 48,600 (Aug. 11, 2020).

         40.   On May 17, 2019, USTR announced its intent to proceed with List 4 covering even

more products subject to additional duties. Under USTR’s proposal, List 4 would impose an

additional duty of 25% ad valorem on products worth $300 billion. Request for Comments

Concerning Proposed Modification of Action Pursuant to Section 301: China's Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

22,564, 22,564 (May 17, 2019). USTR explained that its decision was motivated by China’s

“retreat[] from specific commitments made in previous [negotiating] rounds [and] announce [ment

of] further retaliatory action against U.S. commerce.” Id.

         41.   USTR invited the public to comment on proposed List 4 and participate in a

hearing. Id. The public submitted nearly 3,000 comments. Docket No. USTR-2019-0004,




                                                                                                 12
        Case 1:20-cv-00214-N/A Document 2              Filed 09/17/20     Page 13 of 19



https://beta.regulations.gov/document/USTR-2019-0004-0001. The timeline for participation in

the hearing left little room for meaningful input as USTR required witnesses to submit drafts of

their testimony by June 10, 2019, some seven days before the deadline for fully developed written

comments, and then it again limited witnesses to five minutes of testimony at the hearing. Id.

       42.       On August 1, 2019, citing China’s failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, President Trump

announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem.     @realDonaldTrump,         TWITTER     (Aug.     1,   2019,     1:26    PM     EDT),

https://twitter.com/realDonaldTrump/status/1156979446877962243 (noting a “small additional

Tariff of 10% on the remaining 300 Billion Dollars of goods and products coming from China into

our Country”).

       43.       On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019).

List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion, effective

September 1, 2019. Id. at 43,304. List 4B would impose a 10% ad valorem duty on the remaining

goods (with limited exclusions “based on health, safety, national security, and other factors”),

effective December 15, 2019. Id. at 43,305. Once again, USTR did not address any of the nearly

3,000 comments submitted or any of the testimony provided by witnesses, other than to claim that

its determination “takes account of the public comments and the testimony.” Id.

       44.       As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of

the Trade Act and pointed to “China’s subsequent defensive actions taken to maintain those unfair




                                                                                                 13
         Case 1:20-cv-00214-N/A Document 2               Filed 09/17/20    Page 14 of 19



acts, policies, and practices as determined in that investigation,” including retaliatory tariffs on

U.S. imports, retreating from commitments during negotiations, and devaluing

its currency as a basis for this decision. Id.

        45.       On August 30, 2019, USTR published notice of its decision to increase the tariff

rate applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification

of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained

that it increased the tariff rate because, shortly after it finalized List 4A and List 4B, “China

responded by announcing further tariffs on U.S. goods.” Id. at 45,822. USTR once again cited to

China’s retreat from its negotiation commitments and devaluation of its currency as grounds for

its action. Id.

        46.       On December 18, 2019, as a result of successfully negotiating a limited trade deal

with China, USTR published notice that it would “suspend indefinitely the imposition of

additional duties of 15 percent on products of China covered by” List 4B. Notice of Modification

of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also

stated its intent to reduce the tariff rate applicable to products covered by List 4A, id., an action

that ultimately became effective on February 14, 2020, when USTR halved the applicable duty

rate. Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

        47.       In the months that followed, the United States and China implemented the limited

trade deal that they negotiated near the end of 2019. OFFICE OF THE TRADE REPRESENTATIVE,

United States and China Reach Phase One Trade Agreement (Dec. 13, 2019),




                                                                                                  14
         Case 1:20-cv-00214-N/A Document 2            Filed 09/17/20     Page 15 of 19



https://ustr.gov/about-us/policy-offices/press-office/press-releases/2019/december/united-states-

and-china-reach. During that time, Defendants declined to impose additional duties on imports

covered by List 4B, presumably because China had agreed to some new, unrelated obligations

under the limited trade deal.

       48.     The duties imposed on products covered by List 4A are currently in effect and,

although the proposed duties on products covered by List 4B remain suspended, President Trump

continues to threaten to impose them if China does not meet its obligations under their limited

trade deal.




                                                                                               15
         Case 1:20-cv-00214-N/A Document 2              Filed 09/17/20     Page 16 of 19



                                   STATEMENT OF CLAIMS

                                           COUNT ONE

     (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

        49.      Paragraphs 1 through 48 are incorporated by reference.

        50.      The Declaratory Judgment Act authorizes any court of the United States to “declare

the rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        51.      The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 tariffs.

        52.      Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to List 3 on any such

determination.

        53.      If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,”

to take within “12 months after the date on which the investigation is initiated.” 19 U.S.C. §

2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018, more than

a year after USTR initiated the Section 301 investigation on August 18, 2017.

        54.      Section 307 of the Trade Act does not permit Defendants to increase tariffs for

reasons unrelated to the acts, policies, or practices that USTR investigated pursuant to Section 301

of the Trade Act.




                                                                                                  16
           Case 1:20-cv-00214-N/A Document 2             Filed 09/17/20     Page 17 of 19



          55.    Section 307 of the Trade Act does not authorize Defendants to increase tariff

actions that no longer are “appropriate,” but rather only to delay, reduce, or terminate such actions.

          56.    Plaintiff therefore is entitled to a declaratory judgment that Defendants’ actions

giving rise to List 3 are ultra vires and contrary to law.

                                           COUNT TWO

                (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

          57.    Paragraphs 1 through 56 are incorporated by reference.

          58.    The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

          59.    Defendants exceeded their authority under the Trade Act in promulgating List 3

and therefore acted “not in accordance with the law” and “in excess of statutory

authority” for the reasons set forth in Count One.

          60.    Defendants failed to offer any evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.

          61.    Defendants also promulgated List 3 in an arbitrary and capricious manner because

they did not provide a sufficient opportunity for comment, failed to consider meaningfully relevant

factors when making their decisions, and failed to explain adequately their rationale. Defendants’

preordained decision-making resulted in the unlawful imposition of tariffs on imports covered by

List 3.




                                                                                                   17
         Case 1:20-cv-00214-N/A Document 2                Filed 09/17/20   Page 18 of 19




                                                   ***

                                    PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that this Court:

   1) declare Defendants’ actions resulting in tariffs on products covered by List 3 are

       unauthorized by, and contrary to, the Trade Act;

   2) declare that Defendants arbitrarily and unlawfully promulgated List 3 in violation of the

       APA;

   3) vacate the List 3 rulemaking;

   4) order Defendants to refund, with interest as provided for by law, any duties paid by Plaintiff

       pursuant to List 3;

   5) permanently enjoin Defendants from applying List 3 against Plaintiff and collecting any

       duties from Plaintiff pursuant to List 3;

   6) award Plaintiff its costs and reasonable attorney fees; and,

   7) grant such other and further relief as may be just and proper.



       Respectfully submitted,



                                                         /s/ Camelia C. Mazard
                                                         Camelia C. Mazard
                                                         Andre P. Barlow
                                                         Counsel to Night & Day Furniture LLC
Dated: September 17, 2020                                Doyle, Barlow & Mazard PLLC
                                                         1776 K St. NW, Suite 200
                                                         Washington, DC 20006




                                                                                                 18
        Case 1:20-cv-00214-N/A Document 2              Filed 09/17/20     Page 19 of 19



                                   CERTIFICATE OF SERVICE

Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that on September
17, 2020, copies of Plaintiff’s Summons and Complaint were served on the following parties by
certified mail, return receipt requested:


Attorney-In-Charge                                   General Counsel Joseph L. Barloon
International Trade Field Office                     Office of the General Counsel
Commercial Litigation Branch                         Office of the U.S. Trade Representative
U.S. Department of Justice                           600 17th Street, NW
26 Federal Plaza                                     Washington, DC 20006
New York, NY 10278
                                                     Chief Counsel Scott K. Falk
Attorney-In-Charge                                   Office of Chief Counsel
Commercial Litigation Branch                         U.S. Customs & Border Protection
U.S. Department of Justice                           1300 Pennsylvania Ave., NW
1100 L Street, NW                                    Washington, DC 20229
Washington, DC 20530




                                                     /s/ Camelia C. Mazard
                                                     Camelia C. Mazard
                                                     Counsel to Night & Day Furniture LLC
                                                     Doyle, Barlow & Mazard PLLC
                                                     1776 K St. NW, Suite 200
                                                     Washington, DC 20006




                                                                                                19
